PROPRIETARY AND CONFIDENTIAL




27 March 2017


PRIVATE & CONFIDENTIAL


Alex Gourlay
108 Wilmot Road
Deerfield, IL 60015


Dear Alex,
Extension to your Assignment to Walgreen Co.
This letter is to confirm the extension of your secondment to Walgreen Co. under
the secondment letter agreement dated 26 September 2013 between you and
Walgreens Boots Alliance Services Limited (formerly Alliance Boots Management
Services Ltd.), as previously extended per letter agreement dated 27 January
2016 (collectively, the “Agreement”). This extension is for an additional 12
months, with an end date of 31 July 2017, and subject to the following
modifications to the Agreement:


1.
Paragraph 1 of the Agreement is amended to reflect your current title, Co-Chief
Operating Officer of Walgreens Boots Alliance, Inc. (“WBA”), reporting directly
to the Chief Executive Officer of WBA.



2.
Paragraph 6(a) of the Agreement is amended to reflect your current annual rate
of salary, £704,330.



All other assignment terms and conditions remain unchanged, as detailed in the
Agreement.




Please sign below to confirm that you have read, understand and agree to this
extension of the Agreement.




Yours sincerely,


/s/ Kathleen Wilson-Thompson


Kathleen Wilson-Thompson,
Executive Vice President - Global Chief Human Resources Officer, WBA
Signed on behalf of Walgreens Boots Alliance Services Limited


Page 1 of 2

--------------------------------------------------------------------------------

PROPRIETARY AND CONFIDENTIAL










I confirm that I have read, understand and agree to be bound by the contents of
this extension letter.


Alex Gourlay


/s/ Alex Gourlay
……………………………………………
Signed


…3/29/17…………………………………………………
Date signed




Page 2 of 2